Citation Nr: 1706067	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-03 251	)	DATE
	)
	

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for cervical radiculopathy of the left upper extremity prior to July 29, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for right carpal tunnel syndrome.

3.  Whether new and material evidence has been received with respect to a claim of service connection for left carpal tunnel syndrome.

4.  Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Hendricks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1981 to June 1984 and August 1985 to July 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from March 2008, April 2010, and January 2012 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference in October 2016; a transcript of that hearing is associated with the claims file.

The issue of service connection for cervical radiculopathy of the right upper extremity has been raised by the record in the Veteran's March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board acknowledges that the issue of entitlement to an increased evaluation for mild degenerative disease of the cervical spine with spinal stenosis has been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues; the Veteran requested a Board hearing via videoconference on this issue in June 2013 that has not yet been scheduled.  As such, the Board will not accept jurisdiction over this issue at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

As a final initial matter, the Board notes that a total disability rating based on unemployability due to service-connected disabilities claim (TDIU) is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009)  However, the claims file indicated the Veteran has maintained full-time employment as a VA county representative throughout the appeal period.  Thus, the Board has not taken jurisdiction over a TDIU claim at this time.

The claim of service connection for left carpal tunnel syndrome is considered reopened; that reopened claim and the claims of service connection for a right shoulder disorder and increased evaluations of cervical radiculopathy of the left upper extremity and right carpal syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for left carpal tunnel syndrome has been received since the final March 2008 rating decision that denied service connection for left carpal tunnel syndrome.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for left carpal tunnel syndrome is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2016).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that 
claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

Historically, the Veteran claimed service connection for left carpal tunnel syndrome in July 2007; in a March 2008 rating decision, the AOJ denied service connection for the Veteran's left carpal tunnel syndrome, noting that there was no objective evidence this condition existed.  The Veteran was notified of that decision in a March 2008 letter.  The Veteran did not submit any additional evidence or a notice of disagreement within one year of that letter.

As no new and material evidence was received during the appeal period following the March 2008 letter, the March 2008 rating decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  Likewise, as the Veteran did not submit a notice of disagreement within one year of the March 2008 notification letter, the March 2008 rating decision is final.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.1103 (2016).  New and material evidence is therefore required to reopen the claim of service connection for left carpal tunnel syndrome.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the March 2008 rating decision, the Veteran filed his claim to reopen his left carpal tunnel syndrome claim in July 2010; the AOJ afforded the Veteran peripheral nerve VA examinations in September 2015 and October 2015.  Additionally, the Veteran submitted VA treatment records from 2012-2015 that noted the Veteran continued to complain of pain and numbness in his hands.  These examinations are both new and material as they address the salient issue of whether the Veteran has a nerve condition related to his military service.  Accordingly, the Board must conclude that new and material evidence has been received which tends to substantiate the Veteran's claim of service connection for left carpal tunnel syndrome, and this claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for left carpal tunnel syndrome has been received; that claim is reopened, and to this limited extent, the appeal of that issue is granted.



REMAND

VA regulations require that a supplemental statement of the case (SSOC) be furnished to the Veteran if, after the last statement of the case (SOC) or SSOC was issued, additional pertinent evidence is received.  38 C.F.R. § 19.31 (2016).  The last SSOC that addressed the issues on appeal was issued in May 2014.  However, since then, the Veteran has attended four VA examinations in September and October 2015, to include examinations of his peripheral nerves, central nervous system, and cervical spine.  As a result, a remand is necessary so that the AOJ can consider the new evidence in the first instance.  38 C.F.R. § 20.1304(c) (2016) (after the appeal is certified to the Board, any pertinent evidence accepted by the Board must be referred to the AOJ for review, unless that procedural right is waived by the appellant).

Further, the Board observes that at the October 2016 hearing, the Veteran reported he was approved for VA Vocational Rehabilitation services through VA in 2015.  While the record contains a July 2015 letter from a vocational rehabilitation counselor that requested the Veteran receive reasonable accommodations at his current employment, the Board is unable to locate any additional VA Vocational Rehabilitation records.  Therefore, it appears that there are outstanding VA treatment records and a remand is necessary in order to obtain those records and any other private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

As for the Veteran's cervical radiculopathy of the left upper extremity, right carpal tunnel syndrome, and left carpal tunnel syndrome claims, the Veteran most recently attended two VA examinations of his peripheral nerves; the first examination was in September 2015, and the second examination was conducted in October 2015.  At the September 2015 examination, the examiner noted the Veteran had moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the right upper extremity.  Additionally, the examiner noted the Veteran had mild constant pain, moderate intermittent pain, mild parasthesias and/or dysesthesias, and mild numbness of the left upper extremity.  Moreover, the examiner indicated the Veteran had mild incomplete paralysis of the right median nerve, moderate incomplete paralysis of the right upper radicular group, and mild incomplete paralysis of the left upper radicular group.  

However, in stark contrast to the September 2015 examiner's findings, the examiner at the October 2015 examination noted no constant pain, no intermittent pain, and only mild paresthesias and/or dysesthesias and numbness in the bilateral upper extremities.  Additionally, the examiner noted that none of the nerves in the Veteran's bilateral upper extremities were affected.  Based on the inconsistencies of the VA examinations that were held less than a month apart, the Board finds a remand is necessary in order to obtain new VA examinations that assesses the Veteran's cervical radiculopathy of the left upper extremity, right carpal tunnel syndrome, and claimed left carpal tunnel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Lastly, in regards to the Veteran's right shoulder claim, the Veteran stated his right shoulder condition was a result of his involvement in a motor vehicle accident while in service.  The Veteran's service treatment records from October 2005 showed the Veteran was involved in a motor vehicle accident.  Subsequently, the Veteran's treatment records from Dr. H.D. showed the Veteran complained of right shoulder pain in November 2005, which was during the period of the Veteran's service.  Additionally, VA treatment records showed the Veteran was diagnosed with right shoulder arthralgia in March 2008; further, a MRI of the Veteran's right shoulder in May 2009 showed minimal AC joint arthropathy.

In light of the evidence discussed above, the Board finds that the low threshold for obtaining a VA examination and medical opinion have been met in this case; a remand for such an examination to be accomplished is necessary at this time.  See 38 U.S.C.A. § 5103A(d) (West 2014); see also McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Issue a SSOC on the issues of entitlement to service connection for left carpal tunnel syndrome and entitlement to increased evaluations for cervical radiculopathy of the left upper extremity and right carpal tunnel syndrome.

2.  Obtain any and all VA treatment records from the Greenville VA Medical Center, to include any vocational rehabilitation records, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

3.  Schedule the Veteran for a VA neurological examination with a neurologist to determine the current severity of his right carpal tunnel syndrome and cervical radiculopathy of the left upper extremity, and to determine whether any current left carpal tunnel syndrome is related to military service.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should identify whether the Veteran has a diagnosis of cervical radiculopathy of the left upper extremity and/or left carpal tunnel syndrome.  

If the examiner identifies a diagnosis of cervical radiculopathy of the left upper extremity and left carpal tunnel syndrome, the examiner should identify what symptomatology is solely attributed to his cervical radiculopathy of the left upper extremity and which is solely attributable to his left carpal tunnel syndrome.  If the examiner cannot clearly separate the symptoms from each disorder, this must be stated in the examination report.

Further, if the examiner finds the Veteran has a diagnosis of left carpal tunnel syndrome, the examiner should opine whether his left carpal tunnel syndrome at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service.  

The examiner should also opine whether the left carpal tunnel syndrome is at least as likely as not (a) caused by, or (b) aggravated (i.e. permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected cervical radiculopathy of the left upper extremity.  If aggravation of left carpal tunnel syndrome by the cervical radiculopathy of the left upper extremity is found, the examiner must attempt to establish a baseline of severity of his left carpal tunnel syndrome prior to aggravation by the service-connected cervical radiculopathy of the left upper extremity. 

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

4.  Schedule the Veteran for a VA orthopedic examination with an appropriate physician/specialist in order to determine whether his claimed right shoulder disorder is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should identify all right shoulder disorders found to have existed at any time during the course of the appeal (even if currently resolved).  The examiner should opine whether any right shoulder disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to the Veteran's military service, to include a history of a motor vehicle accident in October 2005.

The examiner should specifically address whether the Veteran's noted complaints of right shoulder pain in service were initial manifestations of any current right shoulder disorder.  The examiner should specifically address the Veteran's statements of record, particularly his statements that he had right shoulder pain during and after military service.  The examiner cannot dismiss the Veteran's history of shoulder complaints solely because they are not recorded in medical treatment records.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection for left carpal tunnel syndrome and a right shoulder disorder and
increased evaluations for his cervical radiculopathy of the left upper extremity and right carpal tunnel syndrome.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


